—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Trainor, J.), entered January 14, 1997, which confirmed a determination of the same court (Lynaugh, H.E.), dated December 12, 1995, finding that he willfully failed to obey an order of the court, and thereupon committed him to a term of six months imprisonment unless he purged himself of his contempt by paying the sum of $7,500 toward child support arrears.
Ordered that the order is affirmed, without costs or disbursements.
The Hearing Examiner’s finding of willfulness was supported by the record and properly confirmed by the Family Court. The father’s contention that the Family Court should have held another hearing on his ability to pay is without merit (see, Matter of Williams v Williams, 255 AD2d 387; Dariff v Moskowitz, 252 AD2d 584; Matter of Faulkner v Faulkner, 250 AD2d 767; Matter of Stone v Stone, 236 AD2d 615). Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.